Cole, Ch. J.
1. Criminal LAW: change of venue: amendment of certificate. I. The clerk of the circuit court of Decatur county, in making his certificate to the transcript and papers made out to be forwarded on : „ . the change ot venue to Clarke county, omit-0 i-i . ted therefrom the words “and the original papers.” On the calling of the cause in the Clarke circuit court, the clerk of the Decatur circuit court being present, was permitted to add the omitted words to his certificate by interlineation. This is assigned as error. There is no question by counsel as to the truthfulness of the amendment. And there is certainly none by us of the propriety and rightfulness of the action of the court in allowing it,
2. —jury, II. The jury, on their retirement to consider of their verdict, were permitted to take with them the papers in the case, including the information, transcript from the justice, transcript from Decatur county, including affidavits for change of venue, etc. This is claimed as error. There is no showing that the jurors, or either of them, examined the papers, or of any prejudice in any way resulting to defendant by reason of such permission. *297In the absence of some showing in relation thereto, we cannot reverse.
g venue. evidence. III. The defendant asked the court to instruct the jury that *';the state must prove the defendant assaulted one J. L. Sims, in Leon, Center township, Decatur county, Iowa, or you must acquit,” which the court refused. There was no error in this. It was sufficient for the state to prove the county in which the offense was committed; it was not requisite to prove either the village, city or township.
Affirmed.